NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CLOVERLEAF GOLF COURSE, INC.,
Plaintrlff-Appellant,

V.

FMC CORPORATION,
Defendant-Appellee,

AND

UNITED STATES,
Intervenor-Appellee, *

2012-1372

Appeal &om the United States District Court for the
Southern District of Illinois in case no. 11-CV-0190, Chief

Judge David R. Herndon.

ON MOTION

ORDER

Cloverleaf Golf Course, Inc. moves to withdraw its
appeal in view of this court’s decision in Rogers v. Tristar,
2011-1494, -1495, and pursuant to an agreement amongst

the parties.

CLOVERLEA.F GOLF COURSE, INC. V. FMC CORPORATION 2

The government objects to the caption, requesting it
be listed as an intervenor.

Upon consideration thereof,
IT lS ORDERED THATZ

(1) The motion to withdraw the appeal is granted.
Appeal 2012-1372 is dismissed.'

(2) The government’s objection is granted.' The re-
vised official caption is reflected aboVe.

(3) Each party shall bear its own costs

FoR THE CoURT

JUN  2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Paul A. Lesko, Esq. ‘

Francis DiGiovanni, Esq.
Adam C. Jed, Esq.

s25

ISSUED As A MANDATE; JUN 2 0 2012

LED
CUUHRF APPEALS FUH
u‘s.'ll'IE FEDERAL G|RCUIT

JUN 20 ZUT£
JANEIURBALY
C|.Ell(

is

It is not the court's usual practice to designate a
dismissal as being with or without prejudice.